Citation Nr: 1616621	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on an initial period of active duty for training (ACDUTRA) pursuant to his enlistment in the United States Army Reserves from August to December 1993, with honorable reserve service thereafter until July 2002.  The Veteran has been awarded service connection for tinnitus in conjunction with this period of service, thereby establishing his "veteran" status.  

In July 2002, the Veteran reenlisted in the Army Reserves for an eight year term of service, and his service was terminated prematurely in November 2006.  Personnel records characterize his discharge as under other than honorable conditions.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2008 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), as well as the VA Appeals Management Center.  

In November 2009, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ), who is no longer employed by the Board.  The Veteran was offered an opportunity to participate in a new Board hearing to be conducted by a VLJ who would decide his appeal, but in March 2012, he declined the offer.  

In February 2010, May 2012, and June 2015, in pertinent part, the claims currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below.  That claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran had a chronic low back disorder during his initial period of ACDUTRA or during honorable reserve service thereafter through July 2002.  

2.  The competent medical evidence does not establish that the Veteran's lumbosacral strain, first noted in 2009, is related to ACDUTRA or subsequently dated honorable reserve service through July 2002.  


CONCLUSION OF LAW

The criteria for service connection for a chronic low back disability, lumbosacral strain, have not been met.  38 U.S.C.A. §§ 101, 1110, 1153 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in November 2007 and April 2009 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his ACDUTRA and reserve duty service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in June 2014 which, as detailed below, included opinions that addressed the etiologies of the Veteran's lumbar spine condition.  Initial review of the report by the Board noted that there were inadequacies that must be addressed in the examiner's opinions.  Specifically, it was noted that she failed to consider relevant reservist treatment documents which showed that the Veteran was seen for back complaints in 1999.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a June 2015 remand decision, it was requested that the VA examiner include an addendum to her previous report from June 2014 addressing these problems.  The requested addendum, dated in October 2015, is of record.  The examiner's addendum opinion was based upon review of the claims file and examination of the Veteran and included specific notation as to all pertinent documents showing treatment for the lumbar disorder during the Veteran's ACDUTRA, honorable reserve service thereafter, and all additional post service private and VA records.  Adequate rationale was provided for the medical opinion provided.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  In the instant case, the Veteran served on ACDUTRA and/or INACDUTRA, and he has been awarded service connection for tinnitus incurred during his military service and, therefore, he is considered a veteran.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  

To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises or authoritative writings, such as medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1) (2015).  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  In certain instances, however, a lay statement may be deemed competent and adequate to support a claim for service connection by substantiating the occurrence of lay-observable events or a disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If a chronic disease is shown in service, subsequent manifestations of the same disease, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2015).  

Continuity of symptomatology may be demonstrated by submitting evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  Savage v. Brown, 10 Vet. App. 488, 495-97; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

A Low Back Disorder

The appellant contends that he has a low back disorder of service origin.  

In this case, the April 1993 enlistment examination was negative for a lumbar spine disorder.  It is noted that there is a February 1994 sick slip report which shows that the Veteran was seen for low back pain due to extra weight from his ruck sack.  He also experienced neck trauma when suffering from a fall and wearing a helmet.  He was also treated in July 1999 during a period of reserve duty status (inactive duty for training (INACDUTRA)) for back pain while working in the field.  Subsequently dated military service treatment documents showing additional back problems are not reflected in the claims file.  This includes a July 2001 medical examination report which was negative for report of low back complaints or diagnosis.  

Subsequently dated treatment records (noted to be several years after all periods of reserve duty) include a July 2005 medical examination which was also negative for a low back disorder.  VA records reflect complaints of low back (and cervical spine) pain beginning in 2009.  In an undated statement by a private physician which was added to the file in 2011, it was noted that the Veteran had been treated for 10 years for back complaints which he associated with inservice wearing of a Kevlar helmet and the carrying of the sack with extra weight.  (No specific treatment records corroborating this treatment are in the file.)   Another private physician reported in August 2010 that the Veteran was being seen for structural instability of the spine at multiple levels.  VA examination in June 2015 noted that the low back diagnosis was lumbosacral strain.  Therefore, element (1) for service connection has been satisfied.  

Unfortunately, the Board finds that element (2), in-service incurrence of a chronic low back condition, has not been satisfied.  It is the Veteran's assertion that his back disorder had its onset during pertinent periods of qualifying service.  It was the October 2015 examiner's opinion, however, that his treatment for back complaints in 1992 and 1999 reflected treatment for acute/transitory periods of back pain without evidence of chronicity.  In support of this conclusions, she noted that it was many years thereafter, in 2009, before a chronic low back disorder was reported.  She pointed to the lack of back problems or diagnosis when examined in 2001 and 2005.  She concluded that it was less likely than not that current lumbosacral strain was incurred in or caused by any claimed inservice injury, event, or illness.  

In statements and testimony of record, it is the Veteran's assertion that his current low back problems had their onset in the early 1990s and continue to the present day.  Notwithstanding his assertions, the clinical evidence simply does not corroborate such.  As noted above, a VA examiner who examined the Veteran and reviewed the claims file, opined that there was no chronic low back disorder demonstrated until many years after his military service was completed.  She included rationale that fully supported her opinion, to include the lack of low back complaints or diagnosis until approximately 2009, many years after service.  

The mere absence of medical records does not contradict statements by the appellant and other lay witnesses regarding his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, however, the appellant's recent statements reporting a long history of low back symptoms are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his low back until 2009.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the appellant's STRs list certain medical complaints, but other than when seen in 1994 and 1999 nothing related to the currently claimed low back disorder.  Based upon the language and context of those service records, the Board finds that the appellant was reporting all the complaints and symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of a back disorder when examined in 2001 or after service in 2005, is persuasive evidence that he was not then experiencing any relevant problems and outweighs the recollections of the appellant and other witnesses to the contrary.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (medical records are generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value).  

As the overall weight of the evidence is against a finding that element (2), in-service incurrence of a low back disorder, has been satisfied, service connection for such is not warranted.  


ORDER

Entitlement to service connection for a low back disorder is denied.  


REMAND

Headaches

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for headaches for additional development action.  

The appellant claims that he suffers from headaches which either had their onset during service, or if preexisting service, were aggravated beyond their natural progression during service.  

In this case, pursuant to his enlistment in the Army Reserves for a period of ACDUTRA, the Veteran underwent an enlistment examination in April 1993.  At that time, a history of headaches was noted.  His headaches were improved with the taking of aspirin.  No pertinent disorder was shown on examination.  On physical inspection in early June 1993, no pertinent disorder was shown.  During service, he was seen for a migraine headache of two days' duration in June 1992.  No further treatment for headaches is indicated for many years.  It is noted that examination in 2005 was negative for complaints of, or diagnosis of, headaches.  

Additional reports of headaches are not of record until VA documents in 2009 and thereafter.  When the claims file was reviewed and the Veteran was examined by a VA examiner in October 2015, it was opined that it was less likely than not that the Veteran's preexisting headaches were aggravated beyond natural progression during service.  For rationale, she noted the one instance when the Veteran was treated during an applicable service date period (in 1992) and noted that additional headaches were not reported until many years thereafter.  

Notwithstanding the Veteran's self-report of headaches at the time of entry into a period of ACDUTRA in 1993, the Board finds that the presumption of soundness (POS) at entrance attaches and the Veteran is presumed to be in sound condition at his entrance into this period of ACDUTRA.  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1) (2015).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In this case, there is no indication of re-examination of the Veteran at the time of entrance onto ACDUTRA duty following the Veteran's assertion that he had headaches.  (Physical inspection in June 1993 revealed no pertinent disorder.)  Thus, the presence of a headache disorder was not noted at entrance and the Veteran is presumed sound at entrance.  See id.; 38 U.S.C.A. § 1111 a (2015).  

The evidence showing a history of headaches prior to service nevertheless raises the question as to whether a chronic headache disorder was manifested during service or was merely the natural progression of a preexisting condition.  Accordingly, the Board must initially determine whether the POS has been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the POS applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  

In order to rebut the POS condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the POS condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").  

VA may find a lack of aggravation under 38 U.S.C.A. § 1111 (West 2014) if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2015)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306 (2015), has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  

If VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the POS has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2015)).  

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  

In this case, the Board has reviewed the VA reports of June 2014 with October 2015 addendum and finds them to be inadequate to address the medical questions raised as to this claim.  In those reports, the VA examiner opined that it was less likely as not that the Veteran's preexisting headache disorder was aggravated during service.  She found that the Veteran had a preexisting headache condition as indicated upon the April 1993 report summarized above.  However, as explained above, pursuant to VA laws and regulations, a history of headaches, noted at time of enlistment examination, without further evaluation, is inadequate to find that the POS is rebutted at time of enlistment.  Therefore, the opinion is inadequate as the examiner found that headaches preexisted service based only upon the April 1993 report of medical history provided by the Veteran.  To assume such based on the 1993 report of medical history, alone, is against VA laws and regulations.  Thus, the opinion provided as to etiology of headaches is inadequate as it is based on facts unproven.  

The POS can only be rebutted by evidence establishing that the aforementioned headaches clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of the period of ACDUTRA.  See 38 U.S.C.A. § 1111 (2014); 38 C.F.R. § 3.304 (2015).  The mere report of headaches by the Veteran, without more, does not constitute clear and unmistakable evidence that a chronic headache disorder existed prior to service.  

Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present headache disorder, to include whether the disability is the result of his active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.  

2.  Following completion of the above, obtain an addendum opinion for the Veteran's claimed headache disorder.  If deemed  necessary by the October 2015 VA examiner, afford the Veteran a new VA for headaches.  In the event the October 2015 VA examiner is unavailable, the Veteran should be scheduled for an appropriate examination by another examiner.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

Note to the examiner:  As per VA laws and regulations, a report by the Veteran of headaches at time of service entrance, without more, does not establish that the condition was preexisting.  Such is only a factor to be considered.  (As pointed out above, the VA examination reports of June 2014 and October 2015 are inadequate because such an assumption was made by the examiner.)  

Did any current headache disability clearly and unmistakably preexist the Veteran's entry to ACDUTRA in August 1993?  

(i) If so, is there clear and unmistakable evidence that such preexisting disability did not undergo an increase in the underlying pathology, i.e., was not aggravated, during service?  

If there was an increase in severity of such disability during service, was that increase clearly and unmistakably due to the natural progress of the disease?  

(ii) If not, is it at least as likely as not (50 percent or greater probability) that any current headache disability is of service (ACDUTRA from August to December 1993) onset or otherwise related to his period of military service?  

In offering any opinion, the examiner must consider the full record, to include the lay statements and private physician's reports reflecting the history provided by the Veteran regarding in-service incurrence or aggravation and continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  The claim should then be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


